Case 2:16-bk-55404           Doc 137    Filed 02/18/21 Entered 02/19/21 10:20:42           Desc Main
                                       Document Page 1 of 2


 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: February 18, 2021




                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 In re:                                         :      Case No. 16-55404

          Colleen Theresa Carman                :      Chapter 13

                   Debtor.                      :      Judge John E. Hoffman, Jr.

           AGREED ORDER REGARDING DEBTOR’S AMENDED MOTION TO
                        SELL REAL ESTATE (Doc. 131)

          This cause is before the Court on Debtor’s Amended Motion to Sell Real Estate (Doc.
 131) (the “Motion”) and the Response (Doc. 135) thereto filed by Faye D. English, Chapter 13

 Trustee (“Trustee”). Debtor seeks authority to sell real property located at 24 Bancroft Place,

 Hebron, Ohio 43025. Trustee does not oppose the sale, but filed a response to clarify that in the

 event the net sale proceeds exceed the Debtor’s claimed homestead exemption, those non-

 exempt sale proceeds will be administered by the Trustee for the benefit of unsecured creditors.

          By agreement of the parties, the Court finds that the Motion is well-taken and it is hereby

 granted, subject to the terms of this Agreed Order.

     1. Debtor is authorized to sell the real property located at 24 Bancroft Place, Hebron, Ohio

          43025.
Case 2:16-bk-55404         Doc 137    Filed 02/18/21 Entered 02/19/21 10:20:42           Desc Main
                                     Document Page 2 of 2



    2. The mortgages and any transactional costs (i.e. real estate commissions and fees, closing

        costs, property tax arrearages and prorations) shall be paid at closing from the proceeds

        of the sale, leaving net sale proceeds in the approximate amount of $144,649.14.

    3. Debtor shall retain net sale proceeds in the amount of $136,925.00. In the event the net

        sale proceeds exceed the Debtor’s claimed homestead exemption in the amount of

        $136,925.00, those non-exempt sale proceeds shall be paid to the Chapter 13 Trustee to

        be administered for the benefit of unsecured creditors.


 IT IS SO ORDERED.

 Agreed:

 /s/ Stacey A. O’Stafy
 Faye D English, Chapter 13 Trustee
 Stacey A. O’Stafy (0070386), Staff Attorney
 10 West Broad Street, Suite 1600
 Columbus, OH 43215
 (614) 420-2555
 (614) 420-2550 (fax)
 stacey.ostafy@ch13columbus.com


 /s/ James W. Park via email 2/17/21
 James W. Park (0082331)
 Attorney for Debtor
 PO Box 20622
 Columbus, OH 43220
 Phone: (614) 636-5290
 Fax: (614) 748-0627
 E-mail: jameswparkesq@gmail.com

 Copies to: Default List
